Case 1:16-cv-01479-DEW-JPM Document 129 Filed 02/21/20 Page 1 of 3 PageID #: 1029



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT LOUISIANA
                                  ALEXANDRIA DIVISION

  SEAN WESLEY #372598                          CIVIL ACTION NO.: 1:16-CV-1479 SEC P

  VERSUS                                       JUDGE DRELL

  LASALLE MANAGEMENT, ET AL                    MAGISTRATE JUDGE PEREZ-MONTES

                            ANSWER TO AMENDED COMPLAINT

          NOW INTO COURT, through undersigned counsel, comes LASALLE MANAGEMENT

  COMPANY, LLC (hereinafter referred to as “Defendant”), which denies all allegations of the

  Amended Complaint [Doc. 128], except for those allegations which are admitted, modified or

  explained and which, with respect, represents the following:

                                         FIRST DEFENSE

          The Amended Complaint fails to state a claim upon which relief may be granted.

                                        SECOND DEFENSE

          The Amended Complaint does not set-out federal subject matter jurisdiction.

                                         THIRD DEFENSE

          Wesley failed to timely and/or properly initiate and/or exhaust the administrative remedy

  procedures and/or grievance procedure as to all of his claims. Accordingly, Wesley cannot proceed

  with the suit.

                                                  1.

          All allegations of Paragraph 1 of the Amended Complaint are denied for lack of sufficient

  information upon which to base a belief, except to admit that there is a policy of insurance issued

  by the Princeton Excess and Surplus Lines Insurance Company. Further, that policy is in writing and

  is the best evidence of its contents. Finally, that policy contains exclusions, limitations and
Case 1:16-cv-01479-DEW-JPM Document 129 Filed 02/21/20 Page 2 of 3 PageID #: 1030



  definitions all of which are incorporated herein by reference.

                                                    2.

          All allegations of Paragraph 2 of the Amended Complaint are denied as to Hub International

  being an insurer. All other allegations of Paragraph 2 of the Amended Complaint are denied for lack

  of sufficient information upon which to base a belief.

                                                    3.

          All allegations of Paragraph 3 of the Amended Complaint are denied as to Third Party

  Administrator [TPA], Mount Claims Services, LLC., being an insurer. All other allegations of

  Paragraph 3 of the Amended Complaint are denied for lack of sufficient information upon which to

  base a belief.

                                                    4.

          All allegations of Paragraph 4 of the Amended Complaint are denied.

                                         FOURTH DEFENSE

          Defendant avers that Wesley’s claims made under 42 U.S.C. § 1983, et seq., will be

  determined to be unfounded and not adequately supported by facts or law; accordingly, pursuant to

  42 U.S.C. § 1988, Defendant is entitled to all costs of suit, including reasonable attorney’s fees.

                                          FIFTH DEFENSE

          It is further submitted that Wesley’s claims will be found frivolous and that he be subject to

  all sanctions allowed by law, including, but not limited to, 28 U.S.C. § 1915, et seq., and 42 U.S.C.

  § 1997, et seq.

                                          SIXTH DEFENSE

          All claims and causes of action asserted by Sean Wesley are prescribed.
Case 1:16-cv-01479-DEW-JPM Document 129 Filed 02/21/20 Page 3 of 3 PageID #: 1031



         WHEREFORE, Defendant, LaSalle Management Company, LLC, prays that:

         1.      This Answer be deemed good and sufficient;

         2.      After due proceedings are had, there be judgment herein dismissing the claims of
                 plaintiff, at his costs;

         3.      For all costs herein, including reasonable attorney’s fees;

         4.      That plaintiff’s claims be declared frivolous; and

         5.      For all other just, general and equitable relief.

                                                 Respectfully submitted:

                                                 PROVOSTY, SADLER, & deLAUNAY, APC

                                         By:     /s/ H. Bradford Calvit
                                                 H. BRADFORD CALVIT (#18158)
                                                 bcalvit@provosty.com
                                                 ELI J. MEAUX (#33981)
                                                 emeaux@provosty.com
                                                 934 Third Street, Suite 800 (71301)
                                                 P.O. Box 13530
                                                 Alexandria, LA 71309-3530
                                                 P: (318) 767-3133 F: (318) 767-9650
                                                 ATTORNEYS FOR DEFENDANT,
                                                 LASALLE MANAGEMENT COMPANY, LLC

                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 21st day of February, 2020, I electronically filed the
  foregoing ANSWER TO AMENDED COMPLAINT with the Clerk of Court by using the CM/ECF
  system which will send notice of electronic filing to the following: NONE

          I further certify that I have forwarded the foregoing document via facsimile and/or first-class
  mail to the following non-CM/ECF participants:

         PRO SE Plaintiff,
         Sean Wesley (#372598)
         Raymond Laborde Correctional Center
         1630 Prison Road
         Cottonport, Louisiana 71327
                                    /s/ H. Bradford Calvit
                                   H. BRADFORD CALVIT
